DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I (Fig. 3) in the reply filed on 02/10/2021 is acknowledged.  Claims 14-15 are withdrawn from consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/19/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In addition, the meaning of “an immediate preceding counter value” is unclear.  It is suggested to amend the limitation to “an immediate preceding counter value of said counter value”, for example. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 12-13 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nubson et al. (US 5,037,216) in view of Maeda (JP 2010/066448 A).

a first motor (e.g. Figs. 4 & 17: M2 or M4) that transmits power to a rotation shaft of a conveyance roller (e.g. Figs. 4-6 and 17) for conveying a paper sheet (e.g. for printing); 
a second motor (e.g. Figs. 4 & 17: M2 or M4) that transmits power to the rotation shaft of the conveyance roller (col 6 lines 31-49: power of M2 and M4 are outputted to rollers via puller/gear 102; thus, M2 and M4 outputting power to the same roller).
Although Nubson discloses a printing device that would have synchronized the motions of all motors and rollers, it fails to explicitly disclose 5a motor controller that controls rotational speeds of the first and second motors by changing a control value, wherein the motor controller controls the control value of the first motor at multiple steps at a time of acceleration or deceleration and changes the control value of the second motor according to a change range of the control value of the first motor in synchronization with a timing when the control value of the first motor is changed, wherein the rotational speeds of the first motor and the second motor are changed by changing the control values.
Maeda teaches a motor controller (e.g. Fig. 3: 301 or Fig. 4: 401 & [0060, 0066-0067]) that controls rotational speeds of the first and second motors by changing a control value (e.g. Abstract: control signal & Fig. 4: control signal A and control signal B from 401), wherein the motor controller controls the control value of the first motor at multiple steps ([0020, 0049, 0066-0067]: stepping motor inherently implies the use of steps control) at a time of acceleration or deceleration and changes the control value of 
 Although Maeda does not disclose a first motor and a second motor for transmitting power to a rotation shaft, it discloses it is known in the art to synchronize operation of two motors so as to steadily operate a conveying device of a printing device.  And, Nubson discloses the use of two motors to output power to the same roller for a printing device (which requires synchronization control for the two motors).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Nubson with the teachings of Maeda so as to adjust control value of one motor in accordance with control value of another motor, since it is no more than simple substitutions of one known technique with another according to KSR (i.e. replacing synchronization control of Nubson with the control of Maeda).
In addition, Maeda further teaches a non-transitory recording medium storing a computer readable control program causing a computer to control a driving device ([0222]).
Regarding claim 2, Maeda teaches the first motor is a motor that rotates at a rotational speed according to a wavelength of a clock signal as the control value ([0023, 0025-0026]: frequency), and the motor controller changes the control value of the second motor in synchronization with a timing for 15inverting the clock signal (e.g. [0024, 0067]).  

Regarding claim 5, Maeda teaches35RegaringRe the motor controller, at a time of acceleration control to the target speed, changes the speed by using the first table and making the speed reach the speed at the inflection point with respect to the first motor (e.g. Fig. 10 & [0174]) so as to switch to speed change by using the second table and perform the acceleration control to the target speed (e.g. [0020-0026]).  
Regarding claim 6, Maeda teaches40Regardi the first motor is a stepping motor (e.g. Fig. 4: 402a) using a wavelength of a clock signal as a control value ([0020-0026]), the second 13motor is a DC brushless motor (e.g. Fig. 4: 4041a) using a duty value of a PWM signal as a control value ([0047, 0128, 0202]), and in the memory, regarding the control value relative to the second motor, a third table associated with the first table and a fourth table associated with the second table are stored (tables similar to speed curve in Fig. 
Regarding claim 12, Maeda teaches the first motor is a stepping motor (e.g. Fig. 4: 402a), and the second motor is a 40DC brushless motor (e.g. Fig. 4: 4041a).  
Regarding claim 13, Maeda teaches the first motor is a stepping motor (e.g. Fig. 4: 402a), and the control value of the first motor is a wavelength of a clock signal ([0023, 0025-0026]: frequency), the control value of the second motor is a duty value of a PWM signal ([0047, 0128, 0202]), and 5in a case where the control value of the first motor is changed, the duty value that is the control value of the second motor is changed in synchronization with a timing when a clock signal of the first motor is inverted (e.g. [0020-0026]: since the first motor and the second motor are synchronized with each other, the control value of the second motor is changed in accordance with the control value of the first motor).  
Regarding claim 16, Nubson and Maeda in combination discloses the motor controller starts to output a duty value of the brushless motor before outputting a clock signal to the stepping motor when driving is started.  
Regarding claim 17, Maeda teaches the motor controller is formed by a hardware circuit ([0219]).  

Allowable Subject Matter
Claims 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWING CHAN whose telephone number is (571)270-3909.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.